DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the all structural and operational features positively recited must be shown or the feature(s) canceled from the claim(s).  Some elements appear to be shown but the claims, as a whole, cover a vast number of structural, operational, and functional details not shown in the current version of the Drawings.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to because the labels and some features are not shown clearly.  The labels are not legible enough for one to ascertain the subject matter being shown therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because the current version does not follow the recommended structure, arrangement, and content as stated above.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Status
Claims 1-20 have been amended since the Office Action dated 03/30/2022.
Claims 1-20 are pending.

The Examiner notes that Applicant failed to label the amended claims as “CURRENTLY AMENDED”.  Regardless, for purposes of examination, they have been treated as such.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Regarding Claim 1, the claim recites the terms “the circuit” and “the electronic circuit”.  For purposes of claim language consistency, the Examiner suggests using “the at least one electronic circuit” in all instances.  The claim also introduces the abbreviation DC in Line 11 where it should actually be introduced in Line 9.  Similarly, the claim recites the term “the source”.  For purposes of claim language consistency, the Examiner suggests using “the at least one source” in all instances.  The claim also recites “the the at least one level shifter” which appears to be a misspelling of “the 

Regarding Claims 2-20, the claims use different preambles interchangeably.  For purposes of consistency in claim language, the Examiner suggests using one style of preamble in all instances such as, for example, “The electronic system as set forth in claim…”.  Also regarding Claims 2-20, by using “The at least one electronic circuit as set forth…” Applicant is referring to just one element of Claim 1 rather than to the whole apparatus.  Therefore, the Examiner suggests using “The electronic system as set forth in claim…” in all instances. 

Regarding Claims 8 and 17, the claims recite variations of the term “the interface”.  For purposes of claim language consistency, the Examiner suggests using “the at least one bidirectional interface” in all instances [A similar suggestion applies to Claim 8 and 17]. 

Regarding Claim 10, the claim recites the term “the electrode”.  For purposes of claim language consistency, the Examiner suggests using “the at least one set of electrodes” in all instances [A similar suggestion applies to Claim 10].         

Regarding Claim 6, the claim recites the term “the decoder”.  For purposes of claim language consistency, the Examiner suggests using “the at least one decoder” in all instances [A similar suggestion applies to Claim 7].  The claim also recites the term “the mixer”.  For purposes of claim language consistency, the Examiner suggests using “the at least one mixer” in all instances.  Also, the claim recites the term “smart device/s” which appears to be a misspelling of the term “smart devices”.    

Regarding Claim 7, the claim recites “to function as clock” which appears to be a misspelling of “to function as a clock”.  The claim also recites “as sync signal” which appears to be a misspelling of “as a sync signal”.  Additionally, the claim recites “above threshold of the first Schmitt trigger” which appears to be a misspelling of “above a threshold of the first Schmitt trigger”.    

Regarding Claim 8, the claim recites “the atleast one communication unit” which appears to be a misspelling of “the at least one communication unit”.      

Regarding Claim 9, the claim introduces the abbreviation AC without its corresponding expanded text.  It should be introduced the same way as it was done, for example, in Claim 1, for the term “direct current (DC)”.        

Regarding Claim 10, the Examiner suggests replacing the term “the same” with “said changes in impedance” for clarity and consistency.

Regarding Claim 11, the claim recites “by at least one of the smart device; and the piezo combi-element” which appears to be a misspelling of “by at least one of the smart devicefrequencies 

Regarding Claim 12, the claim recites “for sending and receiving data over the user to and from vehicle, items or external source” which appears to be a misspelling of “for sending and receiving data over the user to and from the vehicle, the product or item, or the at least one external source”.  The claim also recites the term “the external source”.  For purposes of claim language consistency, the Examiner suggests using “the at least one external source” in all instances.  Also, the claim recites “when the external source send out an ID code” which appears to be a misspelling of “when the at least one external source sends out an ID code”.  

Regarding Claim 13, the claim makes reference to elements using nomenclature inconsistent with that used in parent Claim 12.  For example, usage of “the products equipped with the flexible carrier” instead of “the product or item equipped with the second flexible carrier”.  The Examiner also suggests using “the product or item” instead of “the product” or “the products” in all instances to be consistent with the language of parent Claim 12.  

Regarding Claim 14, the claim recites “wherein customer approaching the shelf” which appears to be a misspelling of “wherein a customer approaching the shelf”.  Also, the claim recites “responds to alternating electric field” which appears to be a misspelling of “responds to an alternating electric field”.  Additionally, for purposes of consistency in claim language, the Examiner suggests using the term “the one or more labels” instead of “the labels” or “the label”.  Moreover, the Examiner suggests replacing the recitation “showing price” with the recitation “showing a price”.  

Regarding Claim 15, the claim recites “the field”.  For purposes of claim language consistency, the Examiner suggest using “the alternating electric field” in all instances.  

Regarding Claim 17, the claim introduces the abbreviation I/O without its corresponding expanded text.  It should be introduced the same way as it was done, for example, in Claim 1, for the term “direct current (DC)”.  Also, the claim recites “in driver’s hands” which appears to be a misspelling of “in the driver’s hands”. 

Regarding Claim 18, the claim recites the term “moulded” which appears to be a misspelling of the term “molded”.  Additionally, the claim recites “wherein the rubber product configured as a flexible carrier and as an e-field electrode functions as a sensor to avoid obstacles” which appears to be a misspelling of “wherein the rubber product is configured as a flexible carrier and as an e-field electrode which functions as a sensor to avoid obstacles”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration generating mechanism for generating…” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation “e.g. of a user” renders the claim indefinite as description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made (see MPEP 2173.05(d)).  For purposes of examination, the exemplary language is not being considered as a limitation until this deficiency is cured.        

Regarding Claim 5, it would appear the claim intends to introduce “one electronic circuit” on “a first flexible carrier”.  However, parent Claim 1 already has at least one electronic circuit within reach of or attached on “a flexible carrier”.  Therefore, it is unclear how the recited “one electronic circuit” could be mounted on “a first flexible carrier” if there’ s already “a flexible carrier” as part of the overall apparatus.  Also, the recitation “the electronic circuit in the first flexible carrier” is indefinite as nothing in the claim states that the “one electronic circuit” is in the “first flexible carrier”.  Note also that because of the deficiency of the term “e.g. of a user” in Claim 1, since such a term is not considered a positive limitation, then the term “the user” could potentially raise an issue for lack of antecedent basis until such deficiency is cured [A similar issue applies to Claims 10 and 12].  Also, it is unclear as to which of all the claimed circuits the claim is referring to with the term “the circuit”.     

Regarding Claim 6, it is unclear as to whether the “modulations of the alternating electric fields” refer to, are in addition to, or any different than the “modulations of the alternating electric fields” being coupled.  As a result, it is unclear as to which modulations are being referred to with the term “these modulations”.  

Regarding Claim 7, Additionally, it is unclear as to whether the “analog input signals” being digitized refer to, are in addition to, or any different than the “analog input signals” being converted.  

Regarding Claim 8, it is unclear as to whether the “integrated display or feedback unit” refers to, are in addition to, or any different than “at least one bidirectional integrated display or feedback unit” (Claim 1).  It is also unclear as to whether the term “interpreter” refers to, is in addition to, or any different than “an interpreter circuit” (Claim 7), or “at least one interpreter” (Claim 1), or both.  Also, the recitation “to be emitted over the at least one level shifter over the electronic circuit” renders the claim indefinite as it is unclear whether the “data or information” is t be mitted over “the at least one level shifter” or over “the electronic circuit”, or both. 

Regarding Claim 10, the term “the capacitively coupling between the external source, the first and the second flexible carriers and the user” also lacks proper antecedent basis as there is no “capacitively coupling between the external source, the first and the second flexible carriers and the user” being first introduced prior to such recitation [Note that there is a “capacitive coupling” but not between the recited elements].  

Regarding Claim 11, the term “the vibrations generated by at least one of the smart device and the piezo combi-element” lacks proper antecedent basis as there are no “vibrations generated by at least one of the smart device and the piezo combi-element” being first introduced prior to such recitation.  

Regarding Claim 12, the term “the smart device of a user” lacks proper antecedent basis as there is no “smart device of a user” being firs introduced prior to such recitation.  

Regarding Claim 13, it is unclear which flexible carrier the claim refers to with the term “the flexible carrier” as there are first, second, and third flexible carriers.  

Regarding Claim 15, the term “the customer carrying the card” lacks proper antecedent basis as there is no “customer carrying a credit card” being first introduced prior to such recitation.  Additionally, the term “the at least one source of alternating e-field or ultrasound waves” lacks proper antecedent basis as there is no “at least one source of alternating e-field or ultrasound waves” being first introduced prior to such recitation.

Regarding Claim 18, the term “the rubber product configured as a flexible carrier and as an e-field electrode” lacks proper antecedent basis as there is no “rubber product configured as a flexible carrier and as an e-field electrode” being first introduced prior to such recitation.  It is also unclear as to with respect to which element or elements are the changes in the impedance referring to.  Also, the recitation ” the alternating electric charges or sound waves or vibrations present in the vicinity of the electronic circuit” lacks proper antecedent basis as there are no “alternating electric charges or sound waves or vibrations present in the vicinity of the electronic circuit” being first introduced prior to such recitation.

Regarding Claim 20, the term “the item” lacks proper antecedent basis as there is no “item” being first introduced prior to such recitation [The Examiner notes that the term “item” in the preamble of Claim 1 is not being treated as a positive limitation, thus not providing antecedent basis].  Additionally, the term “the changes in environment, implants, living organisms or food products combined with information” lacks proper antecedent basis as there are no “changes in environment, implants, living organisms or food products combined with information” being first introduced prior to such recitation.  

Regarding Claims 2-20, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite parent claims, and their limitations do not overcome the indefiniteness issues of their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “(a) at least one electronic circuit within reach of or attached on a flexible carrier, the at least one electronic circuit includes at least one conductive surface for coupling alternating electric charges and/or sound waves and/or vibrations; (b) at least one rectifier to convert the alternating electric charges and/or sound waves and/or vibrations into a direct current (DC) and voltage as captive energy to be used for powering the at least one electronic circuit; (c) at least one buffer for storing the direct current (DC); (d) at least one source emitting the alternating electric charges and/or sound waves and/or vibrations; (e) at least one level shifter for receiving the alternating electric charges and/or sound waves and/or vibrations from the at least one source; (f) at least one system clock unit receiving the alternating electric charges and/or sound waves and/or vibrations from the the at least one level shifter; (g) at least one sync unit to synchronize the at least one electronic circuit with the at least one source; (h) at least one communication unit for building a sub-circuit for outgoing and incoming communication over the at least one source; (i) at least one interpreter; (j) at least one bidirectional interface; (k) at least one set of electrodes for recognizing 3D-gestures, or changes in impedance, e.g. of a user; and (I) at least one bidirectional integrated display or feedback unit; wherein the at least one sync unit synchronizes the at least one electronic circuit with the at least one source interrupting the alternating electric charges and/or sound waves and/or vibrations, and/or reacts to changes therein caused by external modulation and brings logic elements into a state and separates clock from data for facilitating introduction of information, data or commands into the at least one electronic circuit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685